 

 

Case 1:19-cv-00299-SPB-RAL Document 33 Filed 04/30/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VINCENT MICHAEL MARINO, )
Petitioner,
V. Case No. 1:19-cv-299-SPB-RAL
WARDEN TRATE,
Respondent.
MEMORANDUM ORDER

 

The petition for a writ of habeas corpus in this case was received by the Clerk of Court on
October 18, 2019 and referred to United States Magistrate Judge Richard A. Lanzillo for report
and recommendation (“R&R”) in accordance with the Magistrate Judges Act, 28 U.S.C.
§636(b)(1), and the Local Rules for Magistrate Judges. ECF No. 1. The petition was
subsequently filed of record on November 22, 2019. ECF No. 7. Respondent Warden Trate
filed his response to the instant petition on February 5, 2020. ECF No. 20. Petitioner filed his
reply to the response on March 11, 2020. ECF No. 23.

On April 8, 2021, Magistrate Judge Lanzillo issued an R&R recommending that the
instant petition be dismissed for lack of jurisdiction. ECF No. 31. The Magistrate Judge opined
that Petitioner had neither articulated a basis for relief under 28 U.S.C. §2241 nor demonstrated
that relief under §2255 would otherwise be ineffective or inadequate, as set forth in In re
Dorsainvil, 119 F.3d 245 (3d Cir. 1997).

Objections to the R&R were due on April 26, 2021. As of the date of this Order, no

objections have been received.

 
 

 

Case 1:19-cv-00299-SPB-RAL Document 33 Filed 04/30/21 Page 2 of 2

After de novo review of the petition and documents in the case, together with the Report

and Recommendation, the following order is entered:

‘AND NOW, this 29th day of April, 2021, IT IS ORDERED that the within petition for a
writ of habeas corpus, ECF No. [7] shall be, and hereby is, DISMISSED without leave to amend
for lack of jurisdiction.

IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge
Lanzillo, issued on April 8, 2021, ECF No. [31], is hereby adopted as the opinion of this Court.

As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”

eon Merateari ty

SUSAN PARADISE BAXTER
United States District Judge

 

cm: Vincent Michael Marino
1443 1-038
Allenwood Medium Federal
Correctional Institution
P.O. Box 2000
White Deer, PA 17887
(via U.S. Mail)

Matthew McHale, AUSA (via CM/ECF)

The Honorable Richard A. Lanzillo (via CM/ECF)

 
